HAMITER, Justice
(concurring in part and dissenting in part).
I fully agree that the bills of exceptions relied on by the appellant are without merit.
However, I cannot subscribe to the conclusion that the bill of information forming *789the basis of this prosecution is fatally defective. It specifically alleges that the defendant did “ * * * wilfully and unlawfully employ and permit * * * ‘B’ girls to frequent the licensed premises No. 1428 Canal Street, known as the French Casino, and solicit patrons for drinks * * and to receive therefor a commission or remuneration * * These allegations, I think, amply show that the accused either was the holder of a permit to sell alcoholic beverages or was an agent, associate, employee, representative, or servant of a per-mittee. Certainly, in no other capacity could she have employed and permitted the “B” girls to solicit for drinks, and under the terms of the statutes it is immaterial in which of those capacities she acted. (Italics mine.)
Incidentally, if it had been important that ■defendant be informed as to her particular status at the time in question the information could have been obtained through an appropriate motion. But such was not sought.